Citation Nr: 0022052	
Decision Date: 08/18/00    Archive Date: 08/23/00

DOCKET NO.  94-18 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.  

2.  Entitlement to service connection for a headache 
disorder.  

3.  Entitlement to service connection for hypertension.  

4.  Entitlement to service connection for a left knee 
disorder.  

5.  Entitlement to service connection for the claimed 
residuals of a gunshot wound to the face.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel


INTRODUCTION

The veteran served on active duty from November 1972 to April 
1980.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 1992 rating decision of the RO in 
Roanoke, Virginia.  Since the veteran subsequently moved, his 
records are now maintained at the RO in Pittsburgh, 
Pennsylvania.  

The Board notes that the veteran requested a hearing on his 
October 1993 VA Form 9.  While hearings were scheduled, the 
veteran failed to report and, since then, he has not 
indicated that he desires another hearing.

In October 1998, the Board remanded the veteran's case for 
additional development of the evidence.

Over the course of the appeal, the veteran has asserted that 
he has a neck problem that is also related to service.  In a 
May 2000 statement, the veteran's service representative 
indicated that the veteran was mistaken with regard to which 
knee was injured during service.  The veteran's 
representative asserted that while the veteran had claimed 
service connection for a left knee disorder, he actually had 
injured the right knee during service.  Review of the record 
reveals that the veteran submitted a statement claiming 
entitlement to service connection for a right knee disorder 
in January 1994 and that this claim was improperly addressed 
in an April 1994 supplemental statement of the case (SSOC).  
(Under VA's Adjudication Procedure Manual, M21-1, Part IV, 
8.12, an SSOC may not be used to introduce a new issue to the 
appellate process.)  In the January 1994 statement, the 
veteran also asserted that his left knee disorder was 
secondary to his right knee disorder.  As the issues of 
entitlement to service connection for a neck disorder, a 
right knee disorder, and a left knee disorder as secondary to 
a right knee disorder have not been properly addressed by the 
agency of original jurisdiction, they should be referred to 
the RO for action deemed appropriate.  


FINDINGS OF FACT

1.  No competent evidence has been submitted to show that the 
veteran currently suffers from a low back disorder due to 
disease or injury which was incurred in or aggravated by 
active service.

2.  No competent evidence has been submitted to show that the 
veteran currently suffers from a headache disorder due to 
disease or injury which was incurred in or aggravated by 
active service.

3.  No competent evidence has been submitted to show that the 
veteran currently suffers from hypertension due to disease or 
injury which was incurred in or aggravated by active service.

4.  No competent evidence has been submitted to show that the 
veteran currently suffers from a left knee disorder due to 
disease or injury which was incurred in or aggravated by 
active service.

5.  The veteran's claim of service connection for the claimed 
residuals of a gunshot wound to the face is plausible.

CONCLUSIONS OF LAW

1.  The veteran's claim for service connection for a low back 
disorder is not well grounded. 38 U.S.C.A. §§ 1110, 1131, 
5107(a), 7104 (West 1991 & Supp. 1999); 38 C.F.R. § 3.303 
(1999).

2.  The veteran's claim for service connection for a headache 
disorder is not well grounded. 38 U.S.C.A. §§ 1110, 1131, 
5107(a), 7104 (West 1991 & Supp. 1999); 38 C.F.R. § 3.303 
(1999).

3.  The veteran's claim for service connection for 
hypertension is not well grounded. 38 U.S.C.A. §§ 1110, 1112, 
1113, 1131, 1137, 5107(a), 7104 (West 1991 & Supp. 1999); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (1999).

4.  The veteran's claim for service connection for a left 
knee disorder is not well grounded.  38 U.S.C.A. §§ 1110, 
1131, 5107(a), 7104 (West 1991 & Supp. 1999); 38 C.F.R. § 
3.303 (1999).

5.  The veteran has submitted evidence of a well-grounded 
claim of service connection for the claimed residuals of a 
gunshot wound to the face.  38 U.S.C.A. §§ 1110, 1131, 5107, 
7104 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.303, 3.310 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, one who submits a claim for benefits under a law 
administered by VA has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. § 
5107(a).  Only when that initial burden has been met does the 
duty of the Secretary to assist such a claimant in developing 
the facts pertinent to the claim attach.  Id.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (Court) has further defined a well-grounded claim as 
a plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).

It has also held that where a determinative issue involves a 
medical diagnosis or medical causation, competent medical 
evidence to the effect that the claim is plausible is 
required.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

In order for the claim of service connection to be well 
grounded, there must be competent evidence of: (1) a current 
disability; (2) an in-service injury or disease; and (3) a 
nexus between the current disability and the in-service 
injury or disease. Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110, 1131; 38 C.F.R. § 3.303.  The regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

The Court held in Savage v. Gober, 10 Vet. App. 488 (1997), 
that the chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service or during an 
applicable presumption period and still has such a condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded on the basis 
of 38 C.F.R. § 3.303(b) if the condition is demonstrated 
during service or any applicable presumption period, 
continuity of symptomatology is demonstrated thereafter, and 
competent evidence relates the present condition to that 
symptomatology.

In the case where a veteran who served for 90 days or more, 
and hypertensive cardiovascular disease becomes manifest to a 
degree of 10 percent or more within one year of separation 
from service, service incurrence will be presumed 
notwithstanding the fact that there was no evidence of such 
disease during service.  38 C.F.R. § § 3.307, 3.309.

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  When aggravation 
of a veteran's nonservice-connected condition is proximately 
due to or the result of a service-connected condition, the 
veteran shall be compensated for the degree of disability 
over and above the degree of disability existing prior to 
aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).


A.  Entitlement to service connection for a low back 
disorder, a headache disorder, hypertension, and a left knee 
disorder . 

The Board notes that numerous attempts to obtain all service 
medical records have been made.  The Board remanded the case 
in October 1998 in order to have the RO attempt to obtain 
additional service medical records, post-service medical 
records, and vocational rehabilitation records.  Additional 
post-service medical records were added to the claims file 
but no other vocational rehabilitation records were found.  
As service medical records had been requested numerous times 
in the past, the veteran was asked to submit any additional 
service medical records and to fill out and submit NA Form 
13055 to aid in finding any missing service medical records.  
The form was never returned and no other service medical 
records were submitted.  Since development has been completed 
to the extent possible, the Board must now proceed with the 
decision using the available evidence of record.

A careful review of the service medical records shows that on 
examination in March 1972, the veteran's head, heart, 
vascular system, lower extremities, and spine were all 
evaluated as normal.  On this record, his blood pressure was 
reported to be 116/66.  On his report of medical history the 
veteran checked "no" next to questions regarding prior 
problems with frequent or severe headaches, recurrent back 
pain, trick or locked knee, and high or low blood pressure.  
Those records show that the veteran was treated for: 
complaints of headache, earache, chills, fever, and nausea 
associated with an upper respiratory illness in January 1973; 
complaints of cold and headache in November 1978 associated 
with a diagnosis of upper respiratory infection and flu; 
right knee problems in November and December 1975; and 
multiple abrasions and subconjunctival hematoma in the right 
occipital region in March 1979 (discussed further in Part B 
below).  Blood pressure readings reported on service medical 
records included: multiple readings from 112/76 to 140/78 
(November and December 1975); 124/80 (November 1978); and 
130/90 and 112/80 (March 1979).  A February 1980 document 
indicated that the veteran opted to forgo a separation 
examination.

The veteran submitted his initial claim for service 
connection in April 1992.  While he noted in a July 1992 
statement that extensive documentation of treatment was 
available from medical records at the VA medical centers 
(VAMC) in Richmond and Hampton, Virginia, requests for 
records did not result in the retrieval of any records dated 
prior to February 1992. 	

The post service medical records on file, dating from 1992 
through 1998, show that the veteran has been treated with 
regard to low back problems, complaints of headaches, 
hypertension, and a problem with the left knee.  Diagnoses 
have confirmed that the veteran now has degenerative joint 
disease of the lumbosacral spine with small central disc 
herniation (August 1992 VA examination report and October 
1993 MRI report), hypertension reportedly first diagnosed in 
1987 (April and August 1992), and probable vascular headaches 
(August 1992).  With regard to the left knee, on VA 
examination in August 1992, the veteran reported that he 
injured the left knee in Germany.  The diagnoses included 
limited residual motion secondary to pain with no joint 
abnormality status post left knee injury. 

Careful review of the record reveals that subsequent medical 
records show diagnoses consistent with those reported above.  
An October 1998 VA hospital summary shows that the veteran 
reported complaints of headaches and blurry vision for the 
past two weeks.  The VA examiner found that the veteran's 
blood pressure was 203/133 and noted that the veteran 
admitted to not taking his hypertension medication for the 
past two months.  The diagnoses included malignant 
hypertension of unknown origin.  

The veteran has asserted that his low back problems stem from 
an inservice fall.  He initially contended that his left knee 
problems resulted from an inservice football injury.  He has 
also asserted that he has had headaches since service and 
that he has hypertension due to service.  

Regardless of the veteran's contentions, the available 
service medical records do not show any evidence that the 
veteran had a chronic disorder relating to the low back, the 
left knee, headaches, or hypertension during service.  While 
the service medical records show that the veteran did report 
complaints of headaches in 1973 and 1978, that medical report 
shows that the headaches were associated with other flu-like 
symptoms and an upper respiratory illness.  No chronic 
disorder was noted at that time and the service medical 
records contain no subsequent complaints of headaches.

From the time of separation in 1980 to 1992, an interval of 
over 10 years, there is no evidence indicating any complaints 
or findings indicative of a low back disorder, a headache 
disorder, hypertension, or left knee disorder.  Although the 
1992 records note that hypertension was first diagnosed in 
1987, no record has shown that hypertension or elevated blood 
pressure readings were noted any earlier.  Since there is no 
record of hypertension during service or within a year after 
separation from service, service connection may not be 
presumed under 38 C.F.R. §§ 3.307, 3.309. 

While the veteran currently has degenerative joint disease of 
the low back, hypertension, vascular headaches, and 
complaints regarding his left knee, no competent medical 
evidence has been presented to show a causal nexus between 
the current disabilities and the veteran's period of active 
duty.  The Board has considered the post service medical 
records that show current symptoms and a diagnosis while also 
relating the history provided by the veteran with regard to 
that particular symptom.  In each case, however, the treating 
physicians did not conclude that the treated disorder was of 
service onset or was otherwise related thereto.  Such 
statements constitute only a history provided by the veteran.  
The Court has held that a bare transcription in a medical 
record of the veteran's self-reported history, unenhanced by 
medical analysis, does not constitute competent medical 
evidence as is required to make the claim well grounded.  
LeShore v. Brown, 8 Vet. App. 405 (1995).  

In cases such as this, where a medical diagnosis and 
competent medical evidence of causation are essential, the 
veteran's lay statements alone are not sufficient to 
establish a well-grounded claim for service connection.  See 
Espiritu, supra.   The veteran's statements, and those of his 
service representative, have also been considered, but as 
previously noted, neither is competent to testify as to 
medical diagnosis or causation.

Without competent medical evidence indicating that any of the 
veteran's current disorders are due to disease or injury 
which was incurred or aggravated by his active service, the 
Board finds that the veteran has not met the requirements set 
forth by the Court in Caluza for presenting well-grounded 
claims for service connection for a low back disorder, a 
headache disorder, hypertension, and a left knee disorder.  
As such, these claims must be denied.


B.  Entitlement to service connection for the claimed 
residuals of a gunshot wound to the face. 

The veteran alleges that he currently has residuals of a 
gunshot wound to the face caused when a blank charge was 
fired in close proximity to his face during service in March 
1973.  Service medical records reveal that the veteran was 
treated over a two-day period for contusions and abrasions to 
the face and occipital area, abrasions on the right eye and 
lid, and subconjunctival hemorrhaging in the right eye in 
March 1973.  The cause of the injury was not noted.  The file 
contains no subsequent records related to this incident and, 
as noted above, no report of examination prior to separation.  
Post service medical records note a long history of 
complaints of blurred vision and of seeing floaters or back 
spots (July 1992 VA record).  Objective findings have 
included a scar on his right eyelid (August 1992 VA 
examination report).

Inasmuch as the service medical records show that the veteran 
had an inservice  injury to the face and right eye, and the 
post-service medical records show a long history of 
complaints eye problems and objective evidence consistent 
with the veteran's account of inservice trauma to the 
occipital area, the Board finds that the claim is well 
grounded.  


ORDER

Service connection for a low back disorder is denied, as a 
well-grounded claim has not been presented.

Service connection for a headache disorder is denied, as a 
well-grounded claim has not been presented.

Service connection for hypertension is denied, as a well-
grounded claim has not been presented.

Service connection for a left knee disorder is denied, as a 
well-grounded claim has not been presented.

As the claim of service connection for the claimed residuals 
of a gunshot wound to the face is well grounded, the appeal 
to this extent is allowed, subject to further action as 
discussed hereinbelow.


REMAND

With regard to the issue of service connection for the 
claimed residuals of a gunshot wound to the face, the Board 
finds that since the veteran has submitted a well-grounded 
claim, VA's duty to assist requires that he be afforded an 
examination to determine whether there is a relationship 
between the claimed residuals and the inservice injury.  See 
Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Any 
pertinent treatment records also should be obtained for the 
purpose of review in connection with the examination.  On VA 
examination, the examiner should identify the presence or 
absence of any problems related to the face and eyes, 
including blurred vision, floaters, scarring, and ocular 
inclusions.  After reviewing the available service medical 
records, the examiner should also comment on the likelihood 
that the any disorder(s) found is/are due to or aggravated by 
service.

In light of the foregoing, the Board is REMANDING this case 
for the following:

1.  The RO should ask the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all VA 
and non-VA health care providers who have 
treated him for the claimed residuals of 
a gunshot wound to the face since 
service.  After obtaining any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of all 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured.

2.  Then, the RO should arrange for a VA 
examination to determine the nature and 
etiology of any claimed or apparent 
problems related to the face and eyes, 
including blurred vision, floaters, 
scarring, and ocular inclusions the 
veteran's low back condition.  The claims 
folder must be available to, and reviewed 
by, the examiner prior to the requested 
study.  The examiner should provide an 
opinion as to the likelihood that any 
disability of the face or eye found is 
related to any aspect of the veteran's 
period of service, namely his March 1973 
inservice injury to the face and eyes.  A 
complete rationale must be provided for 
any opinion expressed.  The examiner's 
report should be associated with the 
claims folder.

3.  After undertaking any additional 
necessary development, the RO should 
conduct a de novo review of the veteran's 
claim for service connection for the 
claimed residuals of a gunshot wound to 
the face.  Due consideration should be 
given to all pertinent laws and 
regulations.  If the benefit sought on 
appeal is not granted, the veteran and 
his representative should be issued an 
appropriate Supplemental Statement of the 
Case and given a reasonable opportunity 
to reply.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate. The veteran need take no 
further action until he is otherwise notified, but he may 
furnish additional evidence and argument while the case is in 
remand status.  Kutscherousky v. West, 12 Vet. App. 369 
(1999); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).  In taking this 
action, the Board implies no conclusion as to any ultimate 
outcome warranted.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	K. J. ALIBRANDO
	Acting Member, Board of Veterans' Appeals


 


- 7 -


